DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 and 6 have been amended. Claims 1-2, 6, and 8-9 remain pending and are ready for examination.

Rejections not based on Prior Art
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 6, and 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in 
Regarding Claim 1, this claim recites the limitation “in response to a detection of smoke during cooking and a location of the user being outside of a pre-defined boundary based on geo-fencing, alerting the user via email message or text message; and automatically switching off the flame upon completion of all of the steps in the recipe or in response to the detection of the smoke.” There is no disclosure of ‘alerting the user via email message or text message’ in response to both steps i) a detection of smoke during cooking and ii) a location of the user being outside of a pre-defined boundary based on geo-fencing. The Specification [0009] discloses “The method further comprises alerting the user upon detection of user's location outside a pre-defined boundary based on geo-fencing and alerting the user upon detection of smoke during cooking” and Specification [0011] discloses “The system comprises wherein the cloud server sends notification to mobile communication device in the event of detection of smoke.” As such, there is no indication in the specification that the inventors had possession of “in response to a detection of smoke during cooking and a location of the user being outside of a pre-defined boundary based on geo-fencing, alerting the user via email message or text message; and automatically switching off the flame upon completion of all of the steps in the recipe or in response to the detection of the smoke.”
Claim 2 depends upon claim 1, thus inherit its deficiencies and therefore are rejected as well.
Regarding Claim 6, this claim recites the limitation “in response to a detection of smoke during cooking and a determination of a location of the user being outside of a pre-defined boundary based on geo-fencing, transmitting an alert to a mobile communication device such that the mobile communication device receives the notification upon completion of all of the steps in the recipe or in response to the detection of the smoke.” There is no disclosure of ‘transmitting an alert to a mobile communication device such that the mobile communication device receives the notification upon completion of all of the steps in the recipe or in response to the detection of the smoke’ in response to both steps i) a detection of smoke during cooking and ii) a determination of a location of the user being outside of a pre-defined boundary based on geo-fencing. The Specification [0009] discloses “The method further comprises alerting the user upon detection of user's location outside a pre-defined boundary based on geo-fencing and alerting the user upon detection of smoke during cooking” and Specification [0011] discloses “The system comprises wherein the cloud server sends notification to mobile communication device in the event of detection of smoke.” As such, there is no indication in the specification that the inventors had possession of “in response to a detection of smoke during cooking and a determination of a location of the user being outside of a pre-defined boundary based on geo-fencing, transmitting an alert to a mobile communication device such that the mobile communication device receives the notification upon completion of all of the steps in the recipe or in response to the detection of the smoke.”
Claims 8-9 depend upon claim 6, thus inherit its deficiencies and therefore are rejected as well.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6, and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, this claim recites the limitation “in response to a detection of smoke during cooking and a location of the user being outside of a pre-defined boundary based on geo-fencing, alerting the user via email message or text message; and automatically switching off the flame upon completion of all of the steps in the recipe or in response to the detection of the smoke.” In particular, it is unclear since Examiner does not sure that the limitation having two steps a) “in response to a detection of smoke during cooking and a location of the user being outside of a pre-defined boundary based on geo-fencing, alerting the user via email message or text message” and b) “automatically switching off the flame upon completion of all of the steps in the recipe or in response to the detection of the smoke”; or “in response to a detection of smoke during cooking and a location of the user being outside of a pre-defined boundary based on geo-fencing,” a) “alerting the user via email message or text message;” and b) “automatically switching off the flame upon completion of all of the steps in the recipe or in response to the detection of the smoke.” For the purpose of examination, the Examiner will interpret the claim to read, a) “in response to a detection 
Claim 2 depends upon claim 1, thus inherit its deficiencies and therefore are rejected as well.

Response to Arguments
Applicant's arguments filed 09/02/2022 have been fully considered but they are not persuasive. 
With respect to applicant’s argument located within the fourth page of the remarks (numbered as page 9) which recites:
“Applicant asserts that the cited reference Seo merely describes an intelligent electric stove. See, Abstract of Seo. In fact, Seo, in [0036], merely references an IOT device, but fails to teach, suggest, or describe the following limtiations of claims 1 and 6, "a stove knob configured with an Internet of Things (IoT) device" and "the stove knob and the IoT device being connected through a gateway." For at least these reasons, Seo fails to render claims 1 and 6 obvious under 35 U.S.C. § 103.”
The Examiner respectfully disagrees and points Applicant to the above rejection for details. As explained in the above rejection, Seo ([0054] and [061]) discloses “the start button” while Seo [0038] discloses “The intelligent electric stove may include a main control unit 110, a display unit 140, a communication unit 170, and a heating unit 120.” Since “the start button” reads on ‘a stove knob’ and “the intelligent electric stove” 

With respect to applicant’s argument located within the fourth page of the remarks (numbered as page 9) which recites:
“Moreover, Applicant asserts that Cheng merely discloses, in the Abstract, user- configurable cooking appliances. In fact, Cheng's generalized teaching fails to teach, suggest, or disclose several limitations of claims 1 and 6. For at least these reasons, Cheng fails to render claims 1 and 6 obvious under 35 U.S.C. § 103.”
The Examiner respectfully disagrees and points Applicant to the above rejection for details. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Cheng discloses ‘implementing a machine learning to interpret steps of the recipe’, ‘determine a cooking time for the recipe, determine a flame intensity required for each of the steps of the recipe’, ‘learn user behavior based on previous cooking history 

With respect to applicant’s argument located within the fifth and sixth pages of the remarks (numbered as pages 10-11) which recites:
“However, this disclosure fails to read on the instant invention, which describes the following, "in response to a detection of smoke during cooking and a location of the user being outside of a pre-defined boundary based on geo-fencing, alerting the user via email message or text message and automatically switching off the flame upon completion of all of the steps in the recipe or in response to the detection of the smoke." For at least these reasons, Jablokov fails to render claims 1 and 6 obvious under 35 U.S.C. § 103.”
The Examiner respectfully disagrees and points Applicant to the above rejection for details. As explained in the above 112(a) rejection, there is no indication in the specification that the inventors had possession of “in response to a detection of smoke during cooking and a location of the user being outside of a pre-defined boundary based on geo-fencing, alerting the user via email message or text message; and automatically switching off the flame upon completion of all of the steps in the recipe or in response to the detection of the smoke.” Therefore, Jablokov still teaches “"in response to a detection of smoke during cooking and a location of the user being outside of a pre-defined boundary based on geo-fencing, alerting the user via email message or text message” while Seo [0064] teaches “automatically switching off the flame upon completion of all of the steps in the recipe or in response to the detection of the smoke.”
With respect to applicant’s argument located within the eighth page of the remarks (numbered as page 13) which recites:
“Where Fang describes a service gateway connecting a knob position sensor of an electrical knob to a microprocessor, the instant invention describes a gateway connecting a stove knob and an IoT device. As such, this disclosure fails to read on the instant invention, which describes the following, "a stove knob configured with an Internet of Things (IoT) device" and "wherein stove knob and the IoT device are connected through a gateway." For at least these reasons, the cited reference Fang fails to render claims 1 and 6 obvious under 35 U.S.C. § 103.”
The Examiner respectfully disagrees and points Applicant to the above rejection for details. Examiner respectfully would like to remind applicant that the rejections are based on the broadest reasonable interpretation of the claim limitations. As explained in the above rejection, Examiner interprets ‘one or more motion sensor 110’ as ‘an IoT device’. The claims as presently presented do not preclude this interpretation. Since the electrical knob and motion sensors are connected through the service gateway, Fang still teaches the limitation.

With respect to applicant’s argument located within the twelfth page of the remarks (numbered as page 16) which recites:
“Based on at least the reasons discussed herein, a person having ordinary skill in the art would have no motivation to combine: (1) Seo's teaching of an intelligent electric stove, (2) Cheng's disclosure of user-configurable cooking appliances, (3) Jablokov's disclosure of geo- fencing, and (4) Fang's description of a service gateway connecting a knob position sensor of an electrical knob to a microprocessor to arrive at the instant invention as claimed. As such, claims ”
The Examiner respectfully disagrees and points Applicant to the above rejection for details. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). As explained in the above rejection, Seo teaches "a stove knob configured with an Internet of Things (IoT) device"; Cheng discloses using a machine learning to interpret steps of the recipe; Fang ([0025] and [0026]) discloses the electrical knob and motion sensors are connected through the service gateway; and Jablokov discloses alerting the user when detecting smoke and determining ther user enter or leave the vicinity of the appliance. Therefore, the combination of Seo, Cheng, Fang, and Jablokov still read on the claim limitations.

For similar as those presented above with respect to independent claim 1, claim 6 is rejected in view of the cited references.



Rejections based on Prior Art
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Seo (US 2017/0205077 A1 –hereinafter Seo) in view of Cheng et al. (US 2019/0053332 A1 –hereinafter Cheng) in view of Fang et al. (US 20180082564 A1-hereinafter Fang) and further in view of Jablokov et al. (US 2017/0031337 A1 –hereinafter Jablokov).
Regarding Claim 1, Seo teaches a method of automatically controlling a cooking timer and flame intensity of a stove knob (see [0054] and [061]; Seo: “the start button”) configured with an Internet of Things (IoT) device (see [0038]; Seo: “The intelligent 
receiving a request for a recipe from a user (see [0013]; Seo teaches an intelligent electric stove comprising a user interface coupled to the controller and configured to allow a user to control an operation of the stove. See [0020]; Seo teaches the intelligent electric stove further includes an audio interface configured to output operation states of the electric stove to the user using a voice and/or to input a user voice input to the controller. See Fig. 8 and [0060]; Seo teaches about executing a recipe such as ramen cooking in a cooking solution. Since the user can be able to control the intelligent electric stove to execute a recipe in a cooking solution, the user can request a recipe in a cooking solution from the intelligent electric stove. Therefore, the intelligent electric stove corresponds to ‘a communication device’. Then the intelligent electric stove can receive the request for a recipe from a user), 
triggering a step by step execution of each of the steps in the recipe (see Fig.8 and [0063]-[0064]; Seo teaches executing the process to cook ramen recipe (steps 3-9). Therefore, executing steps of the ramen cooking corresponds to ‘triggering a step by step execution of each step in the recipe’); 
sending data parameters related to the intensity of flame and the cooking time (see [0063]; Seo teaches when the water starts to boil, the sensed information in the vessel is sent to the electric stove. See [0064]; Seo teaches it is recognized by the timer whether the indicated proper cooking time on the ramen package, for example, 4 minutes and 30 seconds has lapsed);
correlating received data parameters with stored steps of cooking in the recipe to monitor the cooking time and the flame intensity for each of the steps of the recipe (see [0013]; Seo teaches an intelligent electric stove comprising the controller has a memory to store therein a pre-set cooking solution as an application program. See [0049]; Seo teaches a weight sensor 161 can predict the cooking time of the food contained in the cooking utensil, or to prevent the cooking utensil from being heated without food being filled. See [0065]; Seo teaches in the case of complicated cooking process, time for food injection into the pot and/or the thermal power control may be pre-set in the cooking solution. Therefore, time for food injection into the pot and the thermal power control can be controlled based on the simple or complicated cooking process (including pre-set cooking solution (stored steps of cooking in the recipe) and weight sensor 161 data (received data parameters)). Then, the combination of cooking process (including pre-set cooking solution and weight sensor 161 data) corresponds to ‘correlating received data parameters with stored steps of cooking in the recipe to monitor the cooking time and the flame intensity for each step of the recipe’);
controlling, using the stove knob, the intensity of flame and the cooking time based on the correlation results (see [0065]; Seo teaches in the case of complicated cooking process, time for food injection into the pot and/or the thermal ;
alerting the user upon completion of the cooking timer for all of the steps in the recipe (see Fig.8 and [0064]; Seo teaches the stove informs the user of the cooking completion of the ramen (S8));
automatically switching off the flame upon completion of all of the steps in the recipe or in response to the detection of the smoke (see Fig.8 and [0064]; Seo teaches the electric stove adjusts the heating power level to 0 level (S7). Since the electric stove can adjust to 0 level (turn off) by itself, it corresponds to ‘automatically switching off the flame upon completion of all the steps in the recipe’)
However, Seo does not explicitly teach:
the IoT device comprising multiple sensors,
wherein stove knob and the IoT device are connected through a gateway; 
implementing a machine learning engine to: 
interpret steps of the recipe; determine a cooking time for the recipe; 
determine a flame intensity required for each of the steps of the recipe; 
learn user behavior based on previous cooking history stored in a cloud server and calibrate cooking time automatically; and 
modify one or more of the steps of the recipe, the cooking time for the recipe, and the flame intensity required for the one or more steps of the recipe in response to receiving user feedback; 
tracking a location of the user; and
in response to a detection of smoke during cooking and a location of the user being outside of a pre-defined boundary based on geo-fencing, alerting the user via email message or text message; and 
Cheng from the same or similar field of endeavor teaches: 
implementing a machine learning engine to (see [0128]; Cheng: “the recipe database 804, including food characterizations and cooking logic, may be used as a knowledge base for use in an artificial intelligence or machine learning system for converting recipes to cooking appliance-specific cooking logic, including heating algorithms, and food preparation parameters”): 
interpret steps of the recipe (see [0129]; Cheng: “The recipe is parsed into a series of high level instructions which can be translated into cooking elements and a heating algorithm”); 
determine a cooking time for the recipe (see [0129]; Cheng: “The high level instructions include commands for controlling the cooking appliance (set temperature, set timers)”); 
determine a flame intensity required for each of the steps of the recipe (see [0129]; Cheng: “The high level instructions include commands for controlling the cooking appliance (set temperature, set timers)”); 
learn user behavior based on previous cooking history stored in a cloud server (see [0029]; Cheng: “a user database 144, which stores user-specific information, such as favorite recipes, end-user generated recipes, user-specified preferences (e.g., a user may consider “medium rare” to be a few degrees higher than a standard definition), learned user behavior and other user-specific content. In various embodiments, user-specific information stored in the user database 144 includes information learned from the user's behavior. For example, the user database 144 may store information, based on other meals the user has cooked, that the user is likely to want vegetables to be extra crispy.”) and calibrate cooking time automatically (see [0080]; Cheng: “Based on user preferences, similar recipes, properties of the basic food ingredients, and other available data, the cooking appliance may prompt/suggest to the user to adjust the food dimensions, cooking times and other aspects of the new recipe.”); and 
modify one or more of the steps of the recipe, the cooking time for the recipe, and the flame intensity required for the one or more steps of the recipe in response to receiving user feedback (see [0062]; Chang: “after cooking the meal kit, the user may be prompted to provide feedback to the cooking appliance through a user interface, such as the user interface feedback screens presented in FIG. 4G, which prompts the user to give a rating and other feedback.” See [0075]; Chang: “In various the embodiments, the cooking appliance may adjust the cooking algorithm to adapt to learned or detected user behavior.” See [0080]; Chang: “The cooking appliance may track the cooking through various sensors and user feedback allowing an unsuccessful recipe to be corrected automatically during the cooking, and further improved for the ; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Seo to include Cheng’s features of implementing a machine learning to interpret steps of the recipe, determine a cooking time for the recipe, determine a flame intensity required for each of the steps of the recipe, learn user behavior based on previous cooking history stored in a cloud server and calibrate cooking time automatically, and modify one or more of the steps of the recipe, the cooking time for the recipe, and the flame intensity required for the one or more steps of the recipe in response to receiving user feedback. Doing so would achieve a desirable cook given the changed environment conditions and shorten the cooking time. (Cheng, [0075])
However, it does not explicitly teach: 
the IoT device comprising multiple sensors,
wherein stove knob and the IoT device are connected through a gateway; 
tracking a location of the user; 
in response to a detection of smoke during cooking and a location of the user being outside of a pre-defined boundary based on geo-fencing, alerting the user via email message or text message.
Fang from the same or similar field of endeavor teaches:
the IoT device comprises multiple sensors, ((see [0025]; Fang: “FIG. 3 shows an example of remote monitoring system using the electrical knob of the present invention. The system comprises one or more electrical knob 10, a service gateway 20, one or more motion sensor 110, and mobile device app 90. That is, one or more motion sensor reads on ‘IoT device’.)
wherein the stove knob and the IoT device are connected through a gateway (see [0025] and [0026]; Fang: “FIG. 3 shows an example of remote monitoring system using the electrical knob of the present invention. The system comprises one or more electrical knob 10, a service gateway 20, a backend server 100, one or more motion sensor 110, and mobile device app 90. Motion sensor 110 detects human presence in the proximity of the appliance under monitor.” See [0027]; Fang: “when a user operates the appliance using the electrical knob 10, microprocessor 12 sends information detected by knob position sensor 12 using RF Transceiver 16 to service gateway 20 via short range wireless protocols 40, including but not limited to, Bluetooth, Z-Wave or ZigBee. Service gateway 20 uses the received information detected by knob position sensor 12 to determine rotation angle change information which is indicative of an operative status of the appliance under monitor. Service gateway 20 also receives information from motion sensor 110.” That is, one or more motion sensor reads on ‘IoT device’. Therefore, the electrical knob and motion sensors are connected through the service gateway), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Seo and Cheng to include Fang’s features of wherein the IoT device comprises multiple sensors, wherein the stove knob and the IoT device are connected through a gateway. Doing so would improve the ability to communicate real-time operative status of home appliance and avoid a significant burn and fire hazard. (Fang, [0006])
tracking a location of the user; and in response to a detection of smoke during cooking and a determination of a location of the user being outside of a pre-defined boundary based on geo-fencing, alerting the user via email message or text message.
Jablokov from the same or similar field of endeavor teaches: 
tracking a location of the user (see [0381]; Jablokov: “software running on server 140 may create profiles for each user and store the profiles in data store 1270. The profile of a user may include any relevant information about a user, such as any personal information (name, age, etc.), a location of the user, an identifier of the user or a mobile device of the user, preferences, and permissions.” See [0382]; Jablokov: “software running on server 140 may keep track of locations of mobile devices of the users”); and 
in response to a detection of smoke during cooking (see [0052]; Jablokov: “where device 170 is a smoke alarm with a network connection, the smoke alarm may detect smoke and send a message (e.g., using a REST API) to appliance assistant 110 to turn off appliance assistant 110 (e.g., where the appliance is a stove)”) and a determination of a location of the user being outside of a pre-defined boundary based on geo-fencing (see [0052]; Jablokov: ” when appliance 102 is turned on, a mobile device may be near appliance 102 and that mobile device may later leave the vicinity of appliance 102. A notification may be sent when the mobile device leaves the vicinity of appliance 102; after a threshold of time after the mobile device leaves the vicinity of appliance 102 (e.g., setting a timer when the mobile device leaves the vicinity and sending the notification upon the expiration of the timer).” See [0042]; That is, the mobile device leaves the vicinity of appliance 102 is determined by geo-fencing techniques reads on ‘a location of the user being outside of a pre-defined boundary based on geo-fencing’), alerting the user via email message or text message (see [0052]; Jablokov: “where device 170 is a smoke alarm, appliance assistant 110 may send a notification to a user (e.g., email or text message) in response to receiving a message from the smoke alarm that smoke has been detected”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Seo, Cheng, and Fang to include Jablokov’s features of tracking a location of the user, and alerting the user via email message or text message in response to a detection of smoke during cooking and a location of the user being outside of a pre-defined boundary based on geo-fencing. Doing so would operate conventional appliances without the presence of people in the vicinity of the appliance and maintain convenience and safety. (Jablokov, [0003] and [0468])

Regarding Claim 2, the combination of Seo, Cheng, Fang, and Jablokov teaches the limitations as described in claim 1, Seo further teaches wherein the request for a recipe is received in form of an audio command (see [0020]; Seo teaches the intelligent electric stove further includes an audio interface configured to 

Regarding Claim 6, Seo teaches a system for providing automatically controlled cooking timer and flame intensity, the system comprising: 
a communication device for receiving a request for a recipe from a user (see [0013]; Seo teaches an intelligent electric stove comprising a user interface coupled to the controller and configured to allow a user to control an operation of the stove. See [0020]; Seo teaches the intelligent electric stove further includes an audio interface configured to output operation states of the electric stove to the user using a voice and/or to input a user voice input to the controller. See Fig. 8 and [0060]; Seo teaches about executing a recipe such as ramen cooking in a cooking solution. Since the user can be able to control the intelligent electric stove to execute a recipe in a cooking solution, the user can request a recipe in a cooking solution from the intelligent electric stove. Therefore, the intelligent electric stove corresponds to ‘a communication device’. Then the intelligent electric stove can receive the request for a recipe from a user);  
a stove knob (see [0054] and [061]; Seo: “the start button”) configured with an Internet of Things (IoT) device (see [0038]; Seo: “The intelligent electric stove may , 
wherein the stove knob is configured to: control the cooking time and the flame intensity for each of the steps in the recipe (see [0061]–[0062]; Seo teaches when the start button (stove knob) is pressed, the firepower will start heating and adjust the level of the heating power based on the sensed floor area of the pot and the sensed amount of water (S1, S2). At this time, the stove estimates the cooking time by measuring the amount of water contained in the pot through the weight sensor 161) and triggering execution of each of the steps in the recipe (see Fig.8 and [0063]-[0064]; Seo teaches executing the process to cook ramen recipe (steps 3-9). Therefore, executing steps of the ramen cooking corresponds to ‘triggering a step by step execution of each step in the recipe’); 
monitoring parameters related to the cooking time and the flame intensity at the stove (see [0063]; Seo teaches when the water starts to boil, the sensed information in the vessel is sent to the electric stove. See [0064]; Seo teaches it is recognized by the timer whether the indicated proper cooking time on the ramen package, for example, 4 minutes and 30 seconds has lapsed); 
sending the parameters to the cloud server (see [0037]; Seo teaches to act as a communication hub between devices, the intelligent electric stove 100 collects and stores operation data in the stove, and finally transmits the data to the cloud server so ; and 
controlling operation of the stove knob (see [0037]; Seo teaches to act as a communication hub between devices, the intelligent electric stove 100 collects and stores operation data in the stove, and finally transmits the data to the cloud server so that the data is integrated and managed. Therefore, sensor device (portion of the stove) can sending operation data (parameters) to a cloud server and controlling operation of the stove button (knob)); and
the cloud server for (see [0037]; Seo teaches the cloud server): 
correlating the parameters received from the sensor device with a stored set of instruction for the recipe (see [0037]; Seo teaches to act as a communication hub between devices, the intelligent electric stove 100 collects and stores operation data in the stove, and finally transmits the data to the cloud server so that the data is integrated and managed. See [0013]; Seo teaches an intelligent electric stove comprising the controller has a memory to store therein a pre-set cooking solution as an application program. See [0065]; Seo teaches in the case of complicated cooking process, time for food injection into the pot and/or the thermal power control may be pre-set in the cooking solution.); 
monitoring the cooking time and the flame intensity based on correlation results (see [0037]; Seo teaches to act as a communication hub between devices, the intelligent electric stove 100 collects and stores operation data in the stove, and finally transmits the data to the cloud server so that the data is integrated and managed. See [0013]; Seo teaches an intelligent electric stove comprising the controller has a memory ; 
sending instructions for operation of the stove knob to the sensor device (see [0065]; Seo teaches in the case of complicated cooking process, time for food injection into the pot and/or the thermal power control may be pre-set in the cooking solution. Therefore, time for food injection into the pot and the thermal power control can be controlled based on the simple or complicated cooking process (including pre-set cooking solution (stored steps of cooking in the recipe) and weight sensor 161 data (received data parameters))); 
such that the mobile communication device receives the notification upon completion of all of the steps in the recipe or in response to the detection of the smoke (see [0057]; Seo teaches notifies the completion of the cooking process through a beep or a mobile device application).
a machine learning engine configured to: interpret steps of the recipe; determine a cooking time for the recipe; determine a flame intensity required for each of the steps of the recipe; learn user behavior based on previous cooking history stored in a cloud server and calibrate cooking time automatically; and modify one or more of the steps the recipe, the cooking time for the recipe, and the flame intensity required for the one or more steps of the recipe in response to receiving user feedback; wherein the IoT device comprises multiple sensors, wherein the stove knob and the IoT device are connected through a gateway, the multiple sensors of the IoT device being configured for: monitoring…; sending…; and controlling…; tracking a location of the user; and in response to a detection of smoke during cooking and a determination of a location of the user being outside of a pre-defined boundary based on geo-fencing, transmitting an alert to a mobile communication device; and
Cheng from the same or similar field of endeavor teaches: 
a machine learning engine to (see [0128]; Cheng: “the recipe database 804, including food characterizations and cooking logic, may be used as a knowledge base for use in an artificial intelligence or machine learning system for converting recipes to cooking appliance-specific cooking logic, including heating algorithms, and food preparation parameters”): 
interpret steps of the recipe (see [0129]; Cheng: “The recipe is parsed into a series of high level instructions which can be translated into cooking elements and a heating algorithm”); 
determine a cooking time for the recipe (see [0129]; Cheng: “The high level instructions include commands for controlling the cooking appliance (set temperature, set timers)”); 
determine a flame intensity required for each of the steps of the recipe (see [0129]; Cheng: “The high level instructions include commands for controlling the cooking appliance (set temperature, set timers)”); 
learn user behavior based on previous cooking history stored in a cloud server (see [0029]; Cheng: “a user database 144, which stores user-specific information, such as favorite recipes, end-user generated recipes, user-specified preferences (e.g., a user may consider “medium rare” to be a few degrees higher than a standard definition), learned user behavior and other user-specific content. In various embodiments, user-specific information stored in the user database 144 includes information learned from the user's behavior. For example, the user database 144 may store information, based on other meals the user has cooked, that the user is likely to want vegetables to be extra crispy.”) and calibrate cooking time automatically (see [0080]; Cheng: “Based on user preferences, similar recipes, properties of the basic food ingredients, and other available data, the cooking appliance may prompt/suggest to the user to adjust the food dimensions, cooking times and other aspects of the new recipe.”); and 
modify one or more of the steps of the recipe, the cooking time for the recipe, and the flame intensity required for the one or more steps of the recipe in response to receiving user feedback (see [0062]; Chang: “after cooking the meal kit, the user may be prompted to provide feedback to the cooking appliance through a user ; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Seo to include Cheng’s features of implementing a machine learning to interpret steps of the recipe, determine a cooking time for the recipe, determine a flame intensity required for each of the steps of the recipe, learn user behavior based on previous cooking history stored in a cloud server and calibrate cooking time automatically, and modify one or more of the steps of the recipe, the cooking time for the recipe, and the flame intensity required for the one or more steps of the recipe in response to receiving user feedback. Doing so would achieve a desirable cook given the changed environment conditions and shorten the cooking time. (Cheng, [0075])
However, it does not explicitly teach: wherein the IoT device comprises multiple sensors, wherein the stove knob and the IoT device are connected through a gateway, and the multiple sensors of the IoT device being configured for: monitoring…; sending…; and controlling…; tracking a location of the user; and in response to a detection of smoke during cooking and a determination of a location of the user being outside of a pre-defined boundary based on geo-fencing, transmitting an alert to a mobile communication device; and
Fang from the same or similar field of endeavor teaches:
wherein the IoT device comprises multiple sensors, ((see [0025]; Fang: “FIG. 3 shows an example of remote monitoring system using the electrical knob of the present invention. The system comprises one or more electrical knob 10, a service gateway 20, a backend server 100, one or more motion sensor 110, and mobile device app 90. That is, one or more motion sensor reads on ‘IoT device’.)
wherein the stove knob and the IoT device are connected through a gateway (see [0025] and [0026]; Fang: “FIG. 3 shows an example of remote monitoring system using the electrical knob of the present invention. The system comprises one or more electrical knob 10, a service gateway 20, a backend server 100, one or more motion sensor 110, and mobile device app 90. Motion sensor 110 detects human presence in the proximity of the appliance under monitor.” See [0027]; Fang: “when a user operates the appliance using the electrical knob 10, microprocessor 12 sends information detected by knob position sensor 12 using RF Transceiver 16 to service gateway 20 via short range wireless protocols 40, including but not limited to, Bluetooth, Z-Wave or ZigBee. Service gateway 20 uses the received information detected by knob position sensor 12 to determine rotation angle change information which is indicative of an operative status of the appliance under monitor. Service gateway 20 also receives information from motion sensor 110.” That is, one or more motion sensor reads on ‘IoT device’. Therefore, the electrical knob and motion sensors are connected through the service gateway), and 
the multiple sensors of the IoT device being configured for: monitoring…; sending…; and controlling… (see [0026]; Fang: “Motion sensor 110 detects human presence in the proximity of the appliance under monitor.” See [0027]; Fang: “Service gateway 20 also receives information from motion sensor 110.”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Seo and Cheng to include Fang’s features of wherein the IoT device comprises multiple sensors, wherein the stove knob and the IoT device are connected through a gateway, and the multiple sensors of the IoT device being configured for: monitoring…; sending…; and controlling… Doing so would improve the ability to communicate real-time operative status of home appliance and avoid a significant burn and fire hazard. (Fang, [0006])
However, it does not explicitly teach:tracking a location of the user; and in response to a detection of smoke during cooking and a determination of a location of the user being outside of a pre-defined boundary based on geo-fencing, transmitting an alert to a mobile communication device.
Jablokov from the same or similar field of endeavor teaches: 
tracking a location of the user (see [0381]; Jablokov: “software running on server 140 may create profiles for each user and store the profiles in data store 1270. The profile of a user may include any relevant information about a user, such as any personal information (name, age, etc.), a location of the user, an identifier of the user or a mobile device of the user, preferences, and permissions.” See [0382]; Jablokov: “software running on server 140 may keep track of locations of mobile devices of the users”); and 
in response to a detection of smoke during cooking (see [0052]; Jablokov: “where device 170 is a smoke alarm with a network connection, the smoke alarm may detect smoke and send a message (e.g., using a REST API) to appliance assistant 110 to turn off appliance assistant 110 (e.g., where the appliance is a stove)”) and a determination of a location of the user being outside of a pre-defined boundary based on geo-fencing (see [0052]; Jablokov: ” when appliance 102 is turned on, a mobile device may be near appliance 102 and that mobile device may later leave the vicinity of appliance 102. A notification may be sent when the mobile device leaves the vicinity of appliance 102; after a threshold of time after the mobile device leaves the vicinity of appliance 102 (e.g., setting a timer when the mobile device leaves the vicinity and sending the notification upon the expiration of the timer).” See [0042]; Jablokov: “Appliance assistant 110 may perform geo-fencing techniques to determine if users are in the vicinity of the appliance, which users are in the vicinity of the appliance, and/or when users enter or leave the vicinity of the appliance. Any appropriate techniques may be used for geo-fencing, including but not limited to the following.” That is, the mobile device leaves the vicinity of appliance 102 is determined by geo-fencing techniques reads on ‘a location of the user being outside of a pre-defined boundary based on geo-fencing’), transmitting an alert to a mobile communication device (see [0052]; Jablokov: “where device 170 is a smoke alarm, appliance assistant 110 may send a notification to a user (e.g., email or text message) in response to receiving a message from the smoke alarm that smoke has been detected”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Seo, Cheng, and Fang to 

Regarding Claim 8, the combination of Seo, Cheng, Fang, and Jablokov teaches the limitations as described in claim 6, Seo further teaches wherein the communication device is a voice enabled assistant (see [0020]; Seo teaches the intelligent electric stove further includes an audio interface configured to output operation states of the electric stove to the user using a voice and/or to input a user voice input to the controller. See [0047]; Seo teaches the audio interface 180 includes a microphone 181 connected to the main control unit 110 for input/output, a loudspeaker 182, and a voice recognition engine 183 installed as a middleware of the main platform. Therefore, the audio interface of the intelligent electric stove corresponds to ‘the communication device is a voice enabled assistant’).

Regarding Claim 9, the combination of Seo, Cheng, Fang, and Jablokov teaches the limitations as described in claim 6, Seo further teaches wherein the sensor device is connected to the cloud server over internet (see [0049]; Seo teaches a weight sensor 161 is located adjacent to a heating region of the electric stove so as to protrude from a surface of the heating region. See Fig. 2 and [0036]-[0037]; .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cella (WO2017136489A1) discloses an intelligent cooking system may be a participant in or may be a gateway to a home appliance network that may include other kitchen appliances, sensors, monitors, user interface devices, processing devices, and the like.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI N TRAN whose telephone number is (571)272-1108. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROCIO PEREZ-VELEZ can be reached on 571-270-5935. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N.T./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117